UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL A. JONES,

                                Plaintiff,
                                                                21-CV-1471 (LLS)
                    -against-
                                                               CIVIL JUDGMENT
C.O. MIKE CORDOVA, et al.,

                                Defendants.

         Pursuant to the order issued May 28, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 28, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
